Plaintiff in error was found guilty of the illegal transportation of whisky, with his punishment assessed at confinement in jail for 90 days and to pay a fine of $50. Plaintiff in error is a common laborer, 60 years of age, and recently in ill health. Being unable to earn money by means of manual labor, he sought to replenish his depleted funds by the alluring profits he expected to obtain from the transportation of whisky. He was old enough to know better, but since this is a first offense, and hoping that this prosecution has convinced him that the whisky business is not really attractive, the judgment of the trial court will be modified to a fine of $50 and confinement in jail for a period of 30 days. The judgment, as so modified, is affirmed.
DOYLE and EDWARDS, JJ., concur.